Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 35 USC 103 Rejection:  At page 10, Applicant argues that the cited references (Ross and Okumura) fails to teach any “virtual support element” that is superimposed on a simulated environment”, the remote support system “control …navigation …through the simulated environment based on …navigation controls”, and “transmitting to the vehicle, position information associated with navigation of the virtual support element through the simulated environment to guide the vehicle operating in the follow mode through the physical environment”.  Examiner disagrees to the Applicant’s argument.
Examiner found out that Ross disclosures the claimed subject matter.  Ross teach at [0121], Fig.10 shows a road segment, in that the autonomous vehicle 1020, human driving vehicle 1022, a HV 1022, pedestrians, traffic light.  The HV guidance system 200 transmits instructions 1010 to the autonomous vehicle 1020 follow the human driven vehicle 1022 on the road segment 1005, which meets the scope of the claim, wherein the HV 1022, pedestrians, traffic light are equivalent to “virtual support element”, and the road segment is equivalent to “simulated environment”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (20160334797).
With regard to claims 1, 9 & 17, Ross discloses a system and method for providing remote assistance to guide a vehicle through a physical environment, the method comprising: 
receiving, from the vehicle at a remote support system, a request for support and telemetry data representing characteristics of the physical environment sensed by the vehicle (remote services 50 receives sensor data from vehicle for assistance service request, see at least [0034]-[0036]+ & [0042]-[0043]); 
Instantiating, by the remote support system, a virtual support element superimposed on a simulated environment corresponding to the physical environment, the virtual support element recognizable by an autonomous drive system of the vehicle 
causing the vehicle to enter a follow mode in which the autonomous drive system of the vehicle controls the vehicle to follow a path through the physical environment corresponding to a path of the virtual support element through the simulated environment (HV guidance system 200 guides the autonomous vehicle 1020 in the follow mode, see at least [0121 ]-[0122]+); 
Obtaining, at the remote support system, navigation controls for the virtual support element (detect events or conditions associated with confident level for controlling the autonomous vehicle, see at least [0041]-[0042]);
controlling, by the remote support system, navigation of the virtual support element through the simulated environment based on the navigation controls to guide the vehicle through the physical environment (the HV guide assistance service 20 can pair a Human driven vehicle with the autonomous vehicle 101 when the event determination logic 120 determines it has relatively low confidence, see at least [0045].  At [0152]-[00154] teaches an interface 1500 corresponds to the human operator uses icons for selecting input to control direction or velocity for the autonomous vehicle);
Transmitting to the vehicle, position information associated with navigation of the virtual support element through the simulated environment to guide the vehicle operating in the follow mode through the physical environment (when paired, the autonomous vehicle receives route information 141 and/or instruction for meeting a 
 
With regard to claims 2, 10 & 18, Ross teaches that: 
detecting completion of the vehicle traversing through the physical environment (see at least [0147]+); 
causing the vehicle to cease recognition of the virtual support element (see at least [0147]-[0148]+); and 
causing the vehicle to return to a normal mode in which the autonomous drive system controls navigation of the vehicle in absence of the virtual support element (see at least [0146j-[0148]+). 

With regard to claims 3 & 11, Ross teaches that obtaining the navigation controls comprises: receiving, by the remote support system, manual steering and acceleration inputs from a teleoperator; and generating the navigation controls based on the manual steering and acceleration inputs (see at least [0108]-[0109]+). 

With regard to claims 4 & 12, Ross teaches that controlling navigation of the virtual support element through the simulated environment comprises: 
receiving, by the remote support system, locations of markers in the virtual environment corresponding to locations of hazards in the physical environment (see at least [0063]+); and


With regard to claims 5 & 13, Ross teaches that controlling navigation of the virtual support element through the simulated environment comprises: 
identifying a location of the physical environment of the vehicle; obtaining, based on the identified location, a pre-recorded route through the physical environment that avoids hazards in the physical environment (see at least [0089]-[0090]+); and
automatically generating the navigation controls to control the virtual support element based on the pre-recorded route (see at least [0121]-[0122]+). 

With regard to claims 6 & 14, Ross teaches that: receiving from the vehicle, a video stream corresponding to a view of the physical environment; generating, based on the video stream, a virtual view of the simulated environment from a perspective of a virtual driver of a virtual vehicle corresponding to the virtual support element; and presenting the virtual view on a display for assisting a remote teleoperator in controlling the virtual support element (see at least [0037] & [089]-[0090]+). 

With regard to claims 7 & 15, Ross teaches that generating the virtual view comprises: generating a virtual guideline superimposed on a position of the vehicle as a visual cue to assist the remote support system in navigating the virtual support element (see at least [0050] & [0061]+).



With regard to claims 19, Ross teaches that recognizing instantiation of the virtual support element comprises: Generating a virtual perception of a support vehicle in front of the vehicle; Wherein following the path through the physical environment comprises causing the autonomous drive system of the vehicle to follow at a fixed distance behind the support vehicle (see at least [0121]-[0122]+).

With regard to claim 20, Ross teaches the telemetry data includes sensed vehicle data corresponding to a state of the vehicle and sensed environmental data corresponding to a state of the physical environment (see at least [0036]-[0038]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA X NGUYEN/Primary Examiner, Art Unit 3662